                   1    John M. Runfola, SBN 096058
                        Pier 9, Suite 100
                   2    San Francisco, CA 94111-1497
                        Telephone: (415) 391-4243
                   3
                        Facsimile: (415) 391-5161
                   4
                        Attorney for Defendant
                   5    MILOS PAVICEVIC

                   6

                   7
                                                  IN THE UNITED STATES DISTRICT COURT
                   8
                                                      NORTHERN DISTRICT OF CALIFORNIA
                   9

                  10    UNITED STATES OF AMERICA,                                No. CR 18-0583 YGR

                  11                     Plaintiff,                              STIPULATION AND [PROPOSED]
                                                                                 ORDER FOR CONTINUANCE OF
                  12              v.                                             CHANGE OF PLEA HEARING
                                                                                 SCHEDULED FOR OCTOBER 10, 2019
                  13    MILOS PAVICEVIC,
                  14
                                         Defendant.
                  15

                  16             IT IS HEREBY STIPULATED by and between Frank Riebli and Neal C. Hong,
                  17   Assistant United States Attorneys, counsel for the plaintiff, and John M. Runfola, counsel for the
                  18   defendant MILOS PAVICEVIC, that the change of plea hearing now scheduled for October 10,
                  19   2019 at 3:00 p.m. is extended until November 21, 2019 at 1:30 p.m., or as soon thereafter as is
                  20   convenient for the Court.
                  21             Mr. Pavicevic requires the translation services of a certified Serbian interpreter to review
                  22   the Plea Agreement with counsel. This continuance is sought by counsel for the defense to allow
                  23   time to review the Plea Agreement with the defendant and a certified Serbian interpreter. This
                  24   continuance is sought by the defense in order to allow for continuity and effective preparation of
                  25   counsel. 18 U.S.C. section 3161(h)(7)(B)(iv).
                  26             For the reasons stated above the parties request that the Court continue the October 10, 2019
                  27   Change of Plea Hearing to November 21, 2019 at 1:30 p.m., or as soon thereafter as is convenient
                  28
  L AW O FFICE OF
J OHN M. R UNFOLA
                       10/4/19
  SAN FRANCISCO
                                                                           -1-
                   1
                       for the Court.
                   2
                                 No party objects to the requested continuance.
                   3
                                 For the reasons stated above, based upon the representation of counsel and for good cause
                   4
                       shown, the parties agree that failing to exclude the time between October 10, 2019, through and
                   5
                       including November 21, 2019, would deny counsel the reasonable time necessary for effective
                   6
                       preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).
                   7
                                 IT IS FURTHER STIPULATED that the time for trial under the Speedy Trial Act to
                   8
                       continue be excluded from October 10, 2019, through and including November 21, 2019,
                   9
                       pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).
                  10

                  11
                                 IT IS SO STIPULATED
                  12

                  13   DATED: _______10/03/19________                 ________________/s/_______________________
                                                                      JOHN M. RUNFOLA
                  14                                                  Attorney for MILOS PAVICEVIC
                  15

                  16
                       DATED: ______10/ 03 /19                        ______________/s /_________________________
                  17                                                  FRANK RIEBLI
                                                                      Assistant United States Attorney
                  18

                  19
                       DATED: ______10/ 30 /19                        ______________/s /_________________________
                  20                                                  NEAL C. HONG
                                                                      Assistant United States Attorney
                  21

                  22

                  23             IT IS SO ORDERED

                  24

                  25            October 4, 2019
                       DATED: ______________________                  __________________________________________
                                                                      HONORABLE YVONNE GONZALEZ ROGERS
                  26                                                  UNITED STATES DISTRICT COURT JUDGE
                  27

                  28
  L AW O FFICE OF
J OHN M. R UNFOLA
                       10/4/19
  SAN FRANCISCO
                                                                         -2-
